               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                  :     Crim. No. 1:03-cr-251
                                          :
                                          :
                   v.                     :
                                          :
                                          :
MICHAEL McKINNON                          :     Judge Sylvia H. Rambo

                                    ORDER

         In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that the motions to reduce sentence (Docs. 737, 749, 755,

and 759) are DENIED.

         It is further ordered that the motion for return of seized property (Doc. 739)

is DENIED.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: January 10, 2019
